          Case 4:20-cv-00874-KGB Document 4 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD BLOCK                                                                        PLAINTIFF
ADC #130743

v.                               Case No. 4:20-cv-00874-KGB

HANK HOLLINGER, Investigator,                                                      DEFENDANT
Monticello Police Department

                                            ORDER

       Plaintiff Richard Block, an inmate at the Drew County Detention Center, filed a pro se

complaint on July 30, 2020 (Dkt. No. 2). On December 4, 2020, the Court denied as incomplete

Mr. Block’s application to proceed in forma pauperis (Dkt. Nos. 1, 3). The December 4, 2020,

Order directed Mr. Block to either (1) pay the $402.00 filing fee in full or (2) file a properly

completed application to proceed in forma pauperis within 30 days, or by Monday, January 4,

2021 (Id.). Mr. Block was advised that, if he failed to do so timely, this case would be dismissed

without prejudice. Local Rule 5.5(c)(2) of the Eastern and Western Districts of Arkansas (“If any

communication from the Court to a pro se plaintiff is not responded to within thirty (30) days, the

case may be dismissed without prejudice.”). A copy of the Court’s December 4, 2020, Order was

mailed to Mr. Block at his address of record along with an in forma pauperis application (Dkt.

Nos. 4, 5).

       As of the date of this Order, Mr. Block has not complied with the Court’s Order of

December 4, 2020, and the time for doing so has passed. Accordingly, this case is dismissed

without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal would not be taken in good faith.
  Case 4:20-cv-00874-KGB Document 4 Filed 01/27/21 Page 2 of 2




So ordered this 27th of January, 2021.


                                             _____________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         2
